DETAILED ACTION
This Office action is in response to the amendment filed on August 27, 2021.
Claims 1-20 are pending.
Claims 1-3, 5-7, 10-12, and 16-20 have been amended.
Claims 1-20 are allowed.
The objections to Claims 1-14 and 17-20 are withdrawn in view of Applicant’s amendments to the claims or Examiner’s amendments to the claims.
The 35 U.S.C. § 112(b) rejections of Claims 11-16 are withdrawn in view of Applicant’s amendments to the claims or Examiner’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Bhavani S. Rayaprolu (Reg. No. 56,583) on September 7, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 08/27/2021), please amend Claims 1-3, 5-7, 10-12, and 16-20 as follows:

1. (Currently Amended) An artificial intelligence (AI)-based automated process monitoring system comprising:
at least one processor; and
a non-transitory processor readable medium storing machine-readable instructions that cause the at least one processor to:
access code associated with an AI-based automated process that includes one or more sub-processes, wherein each sub-process of the one or more sub-processes implements at least one process component, wherein the AI-based automated process produces a detectable output, and wherein output of each sub-process of the one or more sub-processes is passed on to a next sub-process of the one or more sub-processes by corresponding process components of the at least one process component implemented by the sub-process of the one or more sub-processes;
automatically identify the at least one process component via a component identification tool;
wherein the one or more metrics correspond to respective attributes of the at least one process component during an implementation of the AI-based automated process;
parse the code associated with the AI-based automated process;
collect values of the one or more metrics via parsing the code associated with the AI-based automated process upon an execution of a respective sub-process of the one or more sub-processes included in the AI-based automated process; and
generate an introspection output for the AI-based automated process, wherein the introspection output includes a respective step output for each sub-process of the one or more sub-processes, wherein the respective step output includes the values of the one or more metrics, and wherein at least one of the values of the one or more metrics includes an action justification for the respective step output produced by the sub-process of the one or more sub-processes.

2. (Currently Amended) The AI-based automated process monitoring system of claim 1, wherein the at least one process component includes a plurality of process components, and wherein each process component of the plurality of process components is associated with a respective set of metrics.

3. (Currently Amended) The AI-based automated process monitoring system of claim 2, wherein the machine-readable instructions to retrieve the one or more metrics cause the at least one processor to:


4. (Previously Presented) The AI-based automated process monitoring system of claim 1, wherein the component identification tool includes a component-specific wrapper Application Programming Interface (API).

5. (Currently Amended) The AI-based automated process monitoring system of claim 1, wherein the machine-readable instructions to collect the values of the one or more metrics cause the at least one processor to:
execute code that includes access functions that collect the values of the one or more metrics, wherein the access functions are based on the at least one process component.

6. (Currently Amended) The AI-based automated process monitoring system of claim 1, wherein the machine-readable instructions to collect the values of the one or more metrics cause the at least one processor to:
monitor one or more rule events fired by one or more process rules during an execution of the AI-based automated process; and
collect the values of the one or more metrics based on the one or more rule events.

7. (Currently Amended) The AI-based automated process monitoring system of claim 1, wherein the machine-readable instructions to collect the values of the one or more metrics cause the at least one processor to:
associated with the AI-based automated process, wherein the output values correspond to the values of the one or more metrics.

8. (Previously Presented) The AI-based automated process monitoring system of claim 1, wherein the machine-readable instructions to generate the introspection output cause the at least one processor to:
enable display of code that generates the introspection output.

9. (Previously Presented) The AI-based automated process monitoring system of claim 1, wherein the machine-readable instructions to generate the introspection output cause the at least one processor to:
access a predetermined template that includes natural language content conveying the values of the one or more metrics.

10. (Currently Amended) The AI-based automated process monitoring system of claim 1, wherein the non-transitory processor readable medium stores further machine-readable instructions that cause the at least one processor to:
compare the values of the one or more metrics to predetermined thresholds; and
generate alerts based on the comparisons of the values of the one or more metrics.

11. (Currently Amended) A method of monitoring an artificial intelligence (AI)-based automated process comprising:
, wherein the AI-based automated process includes one or more sub-processes, wherein each sub-process of the one or more sub-processes implements one or more process components, wherein the AI-based automated process produces a detectable output, and wherein output of each sub-process of the one or more sub-processes is passed on to a next sub-process of the one or more sub-processes by corresponding process components of the one or more process components implemented by the sub-process of the one or more sub-processes;
automatically identifying the one or more process components by employing respective component identification tools;
selecting one or more sets of metrics associated with the one or more process components, wherein each set of metrics of the one or more sets of metrics corresponds to attributes of a respective process component of the one or more process components during an implementation of the AI-based automated process;
collecting values associated with each set of metrics of the one or more sets of metrics during an execution of a respective sub-process of the one or more sub-processes included in the AI-based automated process; and
generating an introspection output for the AI-based automated process, wherein the introspection output includes a respective step output for each sub-process of the one or more sub-processes, wherein the respective step output includes the values associated with each set of metrics of the one or more sets of metrics, and wherein at least one of the values associated with each set of metrics of the one or more sets of metrics includes an action justification for the respective step output produced by the sub-process of the one or more sub-processes.

12. (Currently Amended) The method of claim 11, wherein generating the introspection output further comprises:
generating, within the introspection output, a summary which provides a final output based on the respective step output [[of]] for each sub-process of the one or more sub-processes.

13. (Previously Presented) The method of claim 11, wherein receiving the process monitoring instructions further comprises:
downloading a library that includes at least the respective component identification tools.

14. (Previously Presented) The method of claim 13, wherein downloading the library farther comprises:
including wrapper application programming interfaces (APIs) specific to a respective process component of the one or more process components as the respective component identification tools.

15. (Original) The method of claim 11, wherein the AI-based automated process includes conversion of a textual manual into an executable set of instructions.

16. (Currently Amended) The method of claim 15, wherein the one or more sub-processes include structural analysis of a textual manual, semantic analysis of textual content in the textual manual, obtaining domain specific knowledge, retrieving logic, generating process , and platform-specific code generation.

17. (Currently Amended) A non-transitory computer-readable storage medium storing machine-readable instructions that cause a processor to:
access code associated with an artificial intelligence (AI)-based automated process that includes one or more sub-processes, wherein each sub-process of the one or more sub-processes implements at least one process component, wherein the AI-based automated process produces a detectable output, and wherein output of each sub-process of the one or more sub-processes is passed on to a next sub-process of the one or more sub-processes by corresponding process components of the at least one process component implemented by the sub-process of the one or more sub-processes;
automatically identify the at least one process component via a component identification tool;
retrieve one or more metrics associated with the at least one process component, wherein the one or more metrics correspond to respective attributes of the at least one process component during an implementation of the AI-based automated process;
parse the code associated with the AI-based automated process;
collect values of the one or more metrics via parsing the code associated with the AI-based automated process upon an execution of a respective sub-process of the one or more sub-processes included in the AI-based automated process; and
wherein the introspection output includes a respective step output for each sub-process of the one or more sub-processes, wherein the respective step output includes the values of the one or more metrics, and wherein at least one of the values of the one or more metrics includes an action justification for the respective step output produced by the sub-process of the one or more sub-processes.

18. (Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein the machine-readable instructions for generating the introspection output further comprising machine-readable instructions that cause the processor to:
generate, within the introspection output, a summary which provides a final output based on the respective step output for each sub-process of the one or more sub-processes.

19. (Currently Amended) The non-transitory computer-readable storage medium of claim 17, further storing machine-readable instructions that cause the processor to:
download process monitoring instructions in a library that includes at least the component identification tool.

20. (Currently Amended) The non-transitory computer-readable storage medium of claim 19, wherein the machine-readable instructions for accessing the code associated with the AI-based automated process further comprising machine-readable instructions that cause the processor to:


-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “access code associated with an AI-based automated process that includes one or more sub-processes, wherein each sub-process of the one or more sub-processes implements at least one process component, wherein the AI-based automated process produces a detectable output, and wherein output of each sub-process of the one or more sub-processes is passed on to a next sub-process of the one or more sub-processes by corresponding process components of the at least one process component implemented by the sub-process of the one or more sub-processes; collect values of the one or more metrics via parsing the code associated with the AI-based automated process upon an execution of a respective sub-process of the one or more sub-processes included in the AI-based automated process; and generate an introspection output for the AI-based automated process, wherein the introspection output includes a respective step output for each sub-process of the one or more sub-processes, wherein the respective step output includes the values of the one or more metrics, and wherein at least one of the values of the one or more metrics includes an action justification for the respective step output produced by the sub-process of the one or more sub-processes” as recited in independent 
The closest cited prior art, the combination of US 2018/0357543 (hereinafter “Brown”) and US 2012/0016701 (hereinafter “Narendra”), teaches artificial intelligence (“AI”) systems configured to measure AI training or performance over time. However, the combination of Brown and Narendra fails to teach “access code associated with an AI-based automated process that includes one or more sub-processes, wherein each sub-process of the one or more sub-processes implements at least one process component, wherein the AI-based automated process produces a detectable output, and wherein output of each sub-process of the one or more sub-processes is passed on to a next sub-process of the one or more sub-processes by corresponding process components of the at least one process component implemented by the sub-process of the one or more sub-processes; collect values of the one or more metrics via parsing the code associated with the AI-based automated process upon an execution of a respective sub-process of the one or more sub-processes included in the AI-based automated process; and generate an introspection output for the AI-based automated process, wherein the introspection output includes a respective step output for each sub-process of the one or more sub-processes, wherein the respective step output includes the values of the one or more metrics, and wherein at least one of the values of the one or more metrics includes an action justification for the respective step output produced by the sub-process of the one or more sub-processes” as recited in independent Claims 1 and 17; and further fails to teach similarly-worded limitations as recited in independent Claim 11; and as pointed out by the Applicant’s remarks/arguments on page 13 to page 23 of the Remarks (received on 08/27/2021).


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191